 

Exhibit 10.5

 

EXECUTION VERSION

 

AGREEMENT

 

This AGREEMENT, dated as of July 30, 2019 (as may be amended, supplemented,
modified and varied from time to time in accordance with the terms herein, this
“Agreement”), is made and entered into by and among:

 

(a)Vivo Capital Fund IX (Cayman), L.P., an exempted limited partnership
established under the laws of the Cayman Islands (“Vivo”);

 

(b)NEW FRONTIER PUBLIC HOLDING LTD., an exempted company incorporated with
limited liability under the laws of the Cayman Islands (the “Sponsor”);

 

(c)NEW FRONTIER CORPORATION, an exempted company incorporated with limited
liability under the laws of the Cayman Islands (“NFC”);

 

(d)Antony Leung, an individual; and

 

(e)Carl Wu, an individual (together with Antony Leung, the “Founders”).

 

Vivo, the Sponsor, NFC and the Founders are sometimes individually referred to
in this Agreement as a “Party” and collectively as the “Parties”. Capitalized
terms used but not otherwise defined herein shall have the respective meanings
ascribed to such terms in the Transaction Agreement (defined below). Section 1.3
(Interpretation and Rules of Construction) of the Transaction Agreement shall
apply, mutatis mutandis, to this Agreement.

 

RECITALS

 

WHEREAS, NFC, certain of its Subsidiaries, Healthy Harmony Holdings, L.P. and
certain other parties propose to enter into certain transaction agreement, dated
on or about the date hereof (as may be amended, supplemented, modified and
varied from time to time in accordance with the terms herein, the “Transaction
Agreement”, and the transactions contemplated therein, the “Acquisition
Transaction”) relating to a proposed business combination involving NFC, Healthy
Harmony Holding, L.P. and/or their respective affiliates to be effected on the
terms and subject to the conditions set forth in the Transaction Agreement;

 

WHEREAS, Vivo and NFC are entering into that certain Subscription Agreement on
or about the date hereof (the “Vivo Subscription Agreement”), pursuant to which
Vivo will purchase, at the closing immediately prior to the consummation of the
Acquisition Transaction (the “Closing” and the date of the Closing, the “Closing
Date”), certain NFC Class A Shares from NFC through a private placement (the
“Vivo Shares”); and

 

WHEREAS, as a condition and a material inducement to Vivo’s purchase of the Vivo
Shares, Vivo, the Sponsor, NFC and the Founders (each in his capacity as a
direct or indirect shareholder of the NFC) desire to enter into this Agreement;

 

NOW, THEREFORE, in consideration of the foregoing and the respective
representations, warranties, covenants, agreements and conditions set forth in
this Agreement, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties, intending to be
legally bound hereby, hereby agree as follows:

 

   

 

  

ARTICLE I

Sell-down AGREEMENT

 

Section 1.1           For purposes of this Agreement,

 

“Equity Security” means, with respect to any Person, any shares, partnership
interests, membership interests, units or other equity securities, or any
options, warrants or other rights convertible, exercisable or exchangeable for
any shares, partnership interests, membership interests or other equity
securities, of such Person.

 

“Founders NFC Shares” means the aggregate number of the NFC Shares (without
duplication) of each Founder on a Look-through Basis.

 

“Founders Transfer Ratio” as of a specified time means a fraction, the numerator
of which is the cumulative reductions in the Founders NFC Shares after the
consummation of the Acquisition Transaction through such specified time
(disregarding any increases in the Founders NFC Shares after the consummation of
the Acquisition Transaction and any offsetting effect thereof), and the
denominator of which is the Founders NFC Shares as of immediately after the
consummation of the Acquisition Transaction.

 

“Immediate Subsidiary” of a Person means any other Person that is Controlled by
the first-mentioned Person and in which the first-mentioned Person holds any
Equity Securities.

 

The NFC Shares of a Person on a “Look-through Basis” means (i) the aggregate
number of NFC Shares held by such Person (and, where such Person is a natural
Person, his Immediate Family Members), and (ii) the sum of (x) the number of NFC
Shares of each Immediate Subsidiary of such Person on a Look-through Basis,
multiplied by (y) the percentage of the Equity Securities in such Immediate
Subsidiary that are held by such Person. For purposes hereof, an Equity Security
is deemed to be “held” by a Person, and such Person “holds” such Equity
Security, if (i) it is recorded in the name of such Person and such Person has
not Transferred such Equity Security, or (ii) where such Person is a natural
Person, if it is recorded in the name of any of his Relevant Holders, and such
Relevant Holder has not Transferred such Equity Security.

 

“Relevant Holders” of a Person who is a natural Person means (i) such Person’s
Immediate Family Members, (ii) trusts whose beneficiaries are such Person and/or
his Immediate Family Members, and (iii) other Persons who acquired the relevant
Equity Securities from such Person (or his estate) by virtue of laws of descent
and distribution upon death of such Person or pursuant to a qualified domestic
relations order.

 

“Transfer” and its derivatives mean (i) any direct or indirect offer, sale,
lease, assignment, encumbrance, pledge, hypothecation, disposition or other
transfer (by operation of law or otherwise), either voluntary or involuntary, or
entry into any contract, option or other arrangement or understanding with
respect to any offer, sale, lease, assignment, encumbrance, pledge,
hypothecation, disposition or other transfer (by operation of law or otherwise),
of any share capital, Equity Security or interest in any share capital or Equity
Security, other than any transfer or series of transfers of an aggregate of up
to 10% of the Founders NFC Shares as of the date hereof to the employees of the
Company or any of its Subsidiaries, or (ii) in respect of any share capital or
Equity Security or interest in any share capital or Equity Security, to enter
into any swap or any other agreement, transaction or series of transactions that
hedges or transfers, in whole or in part, directly or indirectly, the economic
consequence of ownership of such share capital, Equity Security or interest in
any share capital or Equity Security, whether any such swap, agreement,
transaction or series of transactions is to be settled by delivery of
securities, in cash or otherwise. “Transferor” means a Person who makes or
proposes to make a Transfer. “Transferee” means a Person to whom a Transfer is
made or is proposed to be made. For the avoidance of doubt, the entry into any
voting agreement or arrangement in respect of any Equity Security shall not, in
and by itself, be deemed a Transfer for purposes hereof.

 

 2 

 

 

“Vivo NFC Shares” means the aggregate number of the NFC Shares (without
duplication) of Vivo on a Look-through Basis.

 

“Vivo Transfer Ratio” as of a specified time means a fraction, the numerator of
which is the cumulative reductions in the Vivo NFC Shares after the consummation
of the Acquisition Transaction through such specified time (disregarding any
increases in the Vivo NFC Shares after the consummation of the Acquisition
Transaction and any offsetting effect thereof), and the denominator of which is
the Vivo NFC Shares as of immediately after the consummation of the Acquisition
Transaction.

 

Section 1.2           Transfer Restrictions.

 

(a)          During the period commencing on the date hereof and ending on the
Closing Date, without the prior written consent of Vivo, none of the Founders or
the Sponsor may, and each Founder shall procure its Relevant Holders and
Controlled Affiliates to not, Transfer any NFC Shares if such proposed Transfer
would result in a reduction in the Founders NFC Shares.

 

(b)          From and after the Closing Date and for so long as Vivo holds any
Vivo Shares, without the prior written consent of Vivo, none of the Founders or
the Sponsor may, and each Founder shall procure its Relevant Holders and
Controlled Affiliates to not, Transfer any NFC Shares if such proposed Transfer
would cause the Founders Transfer Ratio to exceed the Vivo Transfer Ratio as of
immediately after such Transfer.

 

Section 1.3           Documentation and Information. Each of the Parties shall
permit and hereby authorizes the other Parties and NFC, as the case may be, to
publish and disclose in all documents and schedules filed with the SEC, and any
press release or other disclosure document that such other Parties and NFC, as
applicable, determines to be necessary or desirable in connection with the
Transaction Agreement, the Acquisition Transaction, the Vivo Subscription
Agreement, the Closing and this Agreement, Vivo’s identity, the ownership of the
Vivo NFC Shares and the Founders NFC Shares, as applicable, and the nature of
each Party’s commitments and obligations under this Agreement.

 

ARTICLE II

MISCELLANEOUS

 

Section 2.1           Termination. This Agreement shall terminate automatically
and become void and of no further force or effect, without any notice or other
action by any Person, upon the earliest to occur of (a) the fifth (5th) Business
Day after written notice of termination by Vivo to the other parties hereto, (b)
the date on which the Vivo Transfer Ratio is 100%, (c) the date on which the
Transaction Agreement is terminated in accordance with its terms prior to the
closing thereunder having taken place, and (d) subsequent to the consummation of
the Acquisition Transaction, the Company completes a liquidation, merger, share
exchange or other similar transaction which results in all of its shareholders
having the right to exchange their NFC Shares for cash, securities or other
property except for any transaction where the NFC Shares outstanding immediately
prior to such transaction are exchanged for securities representing, immediately
following such transaction, at least a majority of the voting power of the
surviving or resulting company.

 

 3 

 

 

Section 2.2           Third Party Beneficiaries. This Agreement is exclusively
for the benefit of the Parties, and their respective successors and permitted
assigns, and this Agreement shall not be deemed to confer upon or give to any
other third party any remedy, claim, liability, reimbursement, cause of action
or other right by virtue of any applicable law in any jurisdiction to enforce
any of the terms to this Agreement.

 

Section 2.3           Governing Law. This Agreement, and all claims or causes of
action (whether in contract, tort or statute) or matters (including matters of
validity, construction, effect, performance and remedies) that may be based
upon, arise out of or relate to this Agreement, or the negotiation, execution or
performance of this Agreement (including any claim or cause of action based
upon, arising out of or related to any representation or warranty made in or in
connection with this Agreement) shall be governed by and construed exclusively
in accordance with the Laws of the Cayman Islands (without giving effect to any
choice of law principles thereof that would cause the application of the Laws of
another jurisdiction).

 

Section 2.4           Dispute Resolution. Any dispute, controversy or claim
(including any dispute relating to the existence, validity, interpretation,
performance, breach or termination of this Agreement or any dispute regarding
non-contractual obligations arising out of or relating to this Agreement) shall
be referred to and finally resolved in accordance with the ICC Rules of
Arbitration by a panel of three arbitrators. The arbitral award shall be final
and binding upon all Parties. The seat of arbitration shall be in Hong Kong
Special Administrative Region (“Hong Kong”). The language of arbitration shall
be English. The governing law of this arbitration clause shall be the Laws of
Hong Kong. The Parties agree that any award rendered by the arbitral tribunal
may be enforced by any court having jurisdiction over the Parties or over the
Parties’ assets wherever the same may be located. To the extent that any Party
has or hereafter may acquire any immunity (sovereign or otherwise) from any
legal action, suit or proceeding, from any jurisdiction or any court or from
set-off or any legal process (whether service or notice, attachment prior to
judgment, execution of judgment or otherwise) with respect to itself or any of
its assets, whether or not held for its own account, such Party hereby
irrevocably and unconditionally waives and agrees not to plead or claim such
immunity in any disputes, controversies or claims arising out of or relating to
this Agreement, including in any judicial proceedings ancillary to an
arbitration hereunder, including without limitation immunity from any judicial
proceeding to compel arbitration, for interim relief in aid of arbitration, or
to enforce any arbitral award, immunity from service of process, immunity from
jurisdiction of any court, and immunity of any of its property from execution.
Nothing in this Section 2.4 shall be construed as preventing any Party from
seeking an injunction, temporary restraining order or other equitable relief in
any court of competent jurisdiction pursuant to Section 2.5 pending final
determination of the dispute by the arbitral tribunal.

 

 4 

 

 

Section 2.5           Specific Performance. The Parties hereto acknowledge that
the rights of each Party to consummate the transactions contemplated hereby are
unique and recognize and affirm that in the event of a breach of this Agreement
by any Party, money damages may be inadequate and the non-breaching Party may
have no adequate remedy at law. Accordingly, the Parties agree that such
non-breaching Party shall have the right to enforce its rights and the other
Party’s obligations hereunder by an action or actions for specific performance
and/or injunctive relief (without posting of bond or other security), including
any order, injunction or decree sought by such non-breaching Party to cause the
other Party to perform its/their respective agreements and covenants contained
in this Agreement and to cure breaches of this Agreement, without the necessity
of proving actual harm and/or damages or posting a bond or other security
therefore. Each Party further agrees that the only permitted objection that it
may raise in response to any action for any such equitable relief is that it
contests the existence of a breach or threatened breach of this Agreement.

 

Section 2.6           Counterparts. This Agreement may be executed in
counterparts, each of which shall be deemed to be an original, but all of which
taken together shall constitute one and the same agreement. Delivery of an
executed counterpart of a signature page to this Agreement by facsimile or
e-mail shall be as effective as delivery of a manually executed counterpart of
this Agreement.

 

Section 2.7           Amendments. This Agreement may be amended, modified or
supplemented at any time only by the written consent of all of the Parties, and
any amendment, modification or supplement so effected shall be binding on all of
the Parties.

 

Section 2.8           Capacity as Shareholder. Each Founder signs this Agreement
solely in his capacity as a direct or indirect shareholder of NFC, and not in
his capacity as a director, officer or employee of NFC or in his capacity as a
trustee or fiduciary of any employee benefit plan or trust. Nothing in this
Agreement shall be construed to impose any obligation or limitation on votes or
actions taken by any director, officer, employee, agent or other representative
of NFC in his or her capacity as such.

 

Section 2.9           Further Assurances. Each of the Parties shall execute such
documents and perform such further acts as may be reasonably required to carry
out the provisions hereof and the actions contemplated hereby.

 

Section 2.10         Severability. If any term or other provision of this
Agreement is invalid, illegal or incapable of being enforced by any rule of Law
or public policy, all other terms, conditions and provisions of this Agreement
shall nevertheless remain in full force and effect so long as the economic or
legal substance of the transactions contemplated by this Agreement is not
affected in any manner materially adverse to any Party. Upon such determination
that any term or other provision is invalid, illegal or incapable of being
enforced, the Parties shall negotiate in good faith to modify this Agreement so
as to effect the original intent of the Parties as closely as possible in a
mutually acceptable manner in order that the transactions contemplated by this
Agreement be consummated as originally contemplated to the fullest extent
possible.

 

Section 2.11         Entire Agreement. This Agreement and the Vivo Subscription
Agreement constitute the entire agreement among the Parties with respect to the
subject matter of this Agreement and supersede all other prior agreements and
understandings, both written and oral, between the Parties with respect to the
subject matter of this Agreement, including Section 12(g) of the Vivo
Subscription Agreement.

 

Section 2.12         Notice. All notices, requests and other communications to
any Party shall be in writing (including facsimile transmission) and shall be
given (a) when actually delivered in person or by e-mail, (b) on the next
Business Day when sent by overnight courier, or (c) on the second succeeding
Business Day when sent by registered or certified mail (postage prepaid, return
receipt requested), in each case, to such Party’s address set forth on a
signature page hereto, or to such other address as such Party may hereafter
specify in writing to the other Parties for such purpose.

 

 5 

 

 

Section 2.13         Headings. The headings herein are for convenience only, do
not constitute a part of this Agreement and shall not be deemed to limit or
affect any of the provisions hereof.

 

[REMAINDER OF THIS PAGE LEFT INTENTIONALLY BLANK]

 

 6 

 

 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as a deed as of the date first written above.

 

SIGNED and DELIVERED as a DEED ) by Vivo Capital Fund IX (Cayman), L.P. ) By:
Vivo Capital IX (Cayman), LLC, General Partner )

 

By: /s/ Frank Kung   Name: Frank Kung   Title: Managing Member  

 

in the presence of:

 

Name: /s/ Peiyi Zhao   Peiyi Zhao     Address: c/o Vivo Capital LLC   192 Lytton
Avenue   Palo Alto, CA 94301       with a copy (which shall not constitute
notice) to:

 

  Sidley Austin LLP   1001 Page Mill Road   Building 1   Palo Alto, CA 94304



  Attention: Ruchun Ji   E-mail: rji@sidley.com

 

[Project Unicorn—Signature Page to Agreement] 

 

   

 

 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as a deed as of the date first written above.

 

SIGNED as a DEED ) by NEW FRONTIER PUBLIC HOLDING LTD. )

 

By: /s/ Carl Wu   Name: Carl Wu   Title: Director  

 

in the presence of:

 

Name: /s/ Yue Chen     Yue Chen     Address: 23/F QRC 299, No. 287-299   Queen’s
Road Central   Hong Kong

 

[Project Unicorn—Signature Page to Agreement] 

 

   

 

 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as a deed as of the date first written above.

 

SIGNED as a DEED ) by NEW FRONTIER CORPORATION )

 

By: /s/ Carl Wu   Name: Carl Wu   Title: Director  

 

in the presence of:

 

Name: /s/ Yue Chen     Yue Chen     Address: 23/F QRC 299, No. 287-299   Queen’s
Road Central   Hong Kong

 

[Project Unicorn—Signature Page to Agreement] 

 

   

 

 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as a deed as of the date first written above.

 

SIGNED and DELIVERED as a DEED ) by ANTONY LEUNG )

 

/s/ Antony Leung   Name: Antony Leung  

 

in the presence of:

 

Name: /s/ Yue Chen     Yue Chen     Address: 23/F QRC 299, No. 287-299   Queen’s
Road Central   Hong Kong

 

[Project Unicorn—Signature Page to Agreement] 

 

   

 

 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as a deed as of the date first written above.

 

SIGNED and DELIVERED as a DEED ) by CARL WU )

 

/s/ Carl Wu   Name: Carl Wu  

 

in the presence of:

 

Name: /s/ Yue Chen     Yue Chen     Address: 23/F QRC 299, No. 287-299   Queen’s
Road Central   Hong Kong

 

[Project Unicorn—Signature Page to Vivo Side Letter]

 



   

